Mr. Chief Justice Sharkey
delivered the opinion of the court.
Joseph Regan, the administrator on the estate of E. W. Harring, reported the estate insolvent. Whereupon auditors were appointed by the probate court of Claiborne county, to audit claims against the estate. They proceeded in the discharge of their duty and made report, which was received. They also made a supplement to the report, by which it appears that they had rejected the claim of Thomas Stone, because it was not reported in due time to the administrator. Stone appeared in court, and excepted to the report, and *700prayed that referees be appointed to determine the same; and his exception was sustained, and referees appointed by the court. To this Regan excepted, and the case comes up from the judgment of the court in allowing Stone’s exceptions, and in appointing the referees.
We cannot interfere with the judgment, for two reasons. First — it was but an interlocutory order; no final judgment has been given. The statute provides that, notwithstanding the report of the auditors, a creditor, whose claim is in whole or in part rejected, may, for good cause shown, have the said claim referred to referees, whose award and report shall be final. How. & Hutch. Dig. 410. The right is thus given to have referees appointed on good cause shown. Second — the court is made the judge of whether the showing be sufficient or not. It is therefore a discretionary matter, and at this stage of it error will not lie, if it will at all. The referees are a sort of appellate tribunal, who are to. supervise the report of the auditors on the particular claims submitted to them, and their decision is to be final. When their report is made, if the parties be dissatisfied then the matter can be reviewed, on proper exceptions taken.
Judgment affirmed.